 



EXHIBIT 10.8

HORIZON BANCORP

DIRECTORS DEFERRED COMPENSATION PLAN

Amended and Restated

Effective

April 1, 1998

75



--------------------------------------------------------------------------------



 



HORIZON BANCORP
DIRECTORS DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

--------------------------------------------------------------------------------

          ARTICLE       PAGE
 
  DEFINITIONS   1
 
  1.1 Adjustment   1
 
  1.2 Affiliate   1
 
  1.3 Board   1
 
  1.4 Code   1
 
  1.5 Committee   1
 
  1.6 Company   1
 
  1.7 Director   1
 
  1.8 Disabled or Disability   1
 
  1.9 Fees   1
 
  1.10 Individual Account   1
 
  1.11 Participant   1
 
  1.12 Participation Agreement   2
 
  1.13 Plan   2
 
       
II.
  INTRODUCTION   2
 
  2.1 Purpose   2
 
  2.2 Effective Date   2
 
  2.3 Affiliates   2
 
       
III.
  PARTICIPATION   3
 
  3.1 Right to Defer   3
 
  3.2 Participation Agreement   3
 
  3.3 Establishment of Individual Accounts   3
 
       
IV.
  INVESTMENT OF CONTRIBUTIONS   4
 
  4.1 Investments   4
 
  4.2 Unsecured Contractual Rights   4
 
       
V.
  DISTRIBUTIONS   5
 
  5.1 Time of Payment of Benefits   5
 
  5.2 Method of Payment of Benefits   5
 
  5.3 Benefit Payment Elections   5
 
  5.4 New Mandatory Benefit Payment Elections   6
 
  5.5 Death of a Participant and Beneficiary Designations   6

76



--------------------------------------------------------------------------------



 



          ARTICLE       PAGE
VI.
  PLAN ADMINISTRATION   7
 
  6.1 Administration of Plan   7
 
  6.2 Powers and Responsibilities of the Committee   7
 
  6.3 Liabilities   8
 
  6.4 Claims Procedure   8
 
  6.5 Income and Employment Tax Withholding   9
 
       
VII.
  AMENDMENT AND TERMINATION   9
 
       
VIII.
  PARTICIPATION BY AFFILIATES   10
 
  8.1 Affiliate Participation   10
 
  8.2 Horizon Bancorp Action Binding on Other Employers   10
 
       
IX.
  GENERAL PROVISIONS   10
 
  9.1 Governing Law   10
 
  9.2 Headings and Gender   10
 
  9.3 Participant's Rights; Acquittance   10
 
  9.4 Spendthrift Clause   10
 
  9.5 Counterparts   11
 
  9.6 No Enlargement of Employment Rights   11
 
  9.7 Limitations on Liability   11
 
  9.8 Incapacity of Participant or Beneficiary   11
 
  9.9 Corporate Successors   11
 
  9.10 Evidence   11
 
  9.11 Action by a Company   11
 
  9.12 Severability   11
 
  SIGNATURES   12

77



--------------------------------------------------------------------------------



 



ARTICLE I

--------------------------------------------------------------------------------

DEFINITIONS

--------------------------------------------------------------------------------

     Whenever the initial letter of a word or phrase is capitalized herein, the
following words and phrases shall have the meanings stated below unless a
different meaning is plainly required by the context:

     1.1 “Adjustment” means the net increases and decreases in the market value
of the Individual Account of each Participant. Such increases and decreases
shall include such items as realized or unrealized investment gains and losses,
if any, and investment income, if any, and may, in the discretion of Horizon
Bancorp, include expenses properly attributable to administering the Plan.

     1.2 “Affiliate” means Horizon Bancorp and any other corporation or trade or
business whose employees are treated as being employed by Horizon Bancorp under
Code Sections 414(b), 414(c), 414(m) or 414(o).

     1.3 “Board” means the Board of Directors of Horizon Bancorp.

     1.4 “Code” means the Internal Revenue Code of 1986, as amended.

     1.5 “Committee” means the Administrative Committee appointed by the Board
to administer the Plan as directed by the Board.

     1.6 “Company” means Horizon Bancorp, Horizon Bank and each other Affiliate
that adopts the Plan.

     1.7 “Director” means any duly elected and serving member or former member
of the Board of Directors of a Company who is not also an employee of the
Company at any time during the Plan Year immediately preceding his participation
in the Plan.

     1.8 “Disabled” or “Disability” means any disability that would qualify as a
disability under Section 22(c)(3) of the Code.

     1.9 “Fees” means all fees paid to a Participant for a Plan Year for
services rendered to a Company as a Director with respect to such Plan Year
including retainer fees for attendance at regularly scheduled Board of Directors
meetings, special meetings called from time to time, and fees for attendance at
any and all meetings of committees of a Company’s Board of Directors.

     1.10 “Individual Account” means the individual bookkeeping account
maintained for each Participant in accordance with Section 2.2.

     1.11 “Participant” means a non-employee Director of a Company who becomes a
Participant pursuant to Article II of the Plan.

78



--------------------------------------------------------------------------------



 



     1.12 “Participation Agreement” means the written agreement between the
Participant and a Company pursuant to which the Participant elects to defer
receipt of Fees, designate a beneficiary, and elect a form and the time of
distribution of his benefits under the Plan.

     1.13 “Plan” means this Horizon Bancorp Directors Deferred Compensation
Plan, as amended and restated, generally effective April 1, 1998.

     1.14 “Plan Year” means the twelve (12) month period beginning January 1,
and ending December 31.

ARTICLE II

--------------------------------------------------------------------------------

INTRODUCTION

--------------------------------------------------------------------------------

     2.1 PURPOSE. The Horizon Bancorp Directors Deferred Compensation Plan
(“Plan”) as set forth herein is a complete amendment and restatement of the Plan
which was originally effective January 1, 1984. The purpose of this Plan is to
permit Directors of Horizon Bancorp, Horizon Bank and any other Company under
the Plan to defer the receipt and resulting taxation of the Fees received from a
Company for services as a Director of a Company. All benefits payable under this
Plan shall be paid solely out of the general assets of the Companies.

     2.2 EFFECTIVE DATE. The Horizon Bancorp Directors Deferred Compensation
Plan was originally established by Horizon Bancorp, effective January 1, 1984.
The effective date of the Plan, as amended and restated is April 1, 1998. The
provisions of the Plan only apply to a Director who was not receiving a
distribution of his benefit under the Plan or a predecessor plan before the
effective date. The rights and benefits, if any, of a Director who was receiving
a distribution of his benefit under the Plan before the effective date will be
determined in accordance with the terms of the Plan in effect as of the date he
began receiving a distribution of his benefit.

     2.3 AFFILIATES. Any Affiliate may adopt the Plan for the benefit of its
Directors with Horizon Bancorp’s consent in accordance with Section 8.1.

79



--------------------------------------------------------------------------------



 



ARTICLE III

--------------------------------------------------------------------------------

PARTICIPATION

--------------------------------------------------------------------------------

     3.1 RIGHT TO DEFER. A Director may become a Participant by electing, on a
Participation Agreement, to defer the receipt of all or a portion of the Fees he
or she would otherwise receive with respect to a Plan Year as a Director of a
Company.

     3.2 PARTICIPATION AGREEMENT.



  (a)   REQUIREMENT FOR PARTICIPATION AGREEMENT. As a condition to a Company’s
and the Committee’s obligation to credit deferred Fees for the benefit of a
Participant pursuant to Section 3.1, the Participant must execute a
Participation Agreement (on such forms as shall be prescribed by the Committee)
in which it is agreed that the Participant’s Company will withhold payment of
all or a portion of the Participant’s Fees and shall credit such amount withheld
to the Participant’s Individual Account at the time set forth in the Plan.    
(b)   TIMING OF EXECUTION AND DELIVERY OF PARTICIPATION AGREEMENT. Except as
provided in Section 5.4, a Participation Agreement must be executed by the
Participant and the Committee prior to the first day of the year in which the
Participant is entitled to receive the Fees with respect to which the
Participant Fees specified in the Participation Agreement relate.     (c)  
MODIFICATION OF PARTICIPANT DEFERRAL ELECTION. At any time, a Participant and
the Committee may execute and deliver an amended Participation Agreement which
increases, decreases, commences or terminates the deferral of the Participant’s
Fees. Provided, however, except as provided in Section 5.4, such amended
Participation Agreement must be executed by the Participant and the Committee
prior to the first day of the Plan Year in which the Participant is entitled to
receive the Fees with respect to which the Participant Fees specified in the
Participation Agreement relate.     (d)   DIRECTORS ELECTED MID-YEAR. A
non-employee elected to fill a vacancy on a Company’s Board of Directors who was
not a Director on the preceding December 31st may, by completing a Participation
Agreement before his term begins, elect to defer Fees for the balance of the
Plan Year following such election and for succeeding Plan Years.

     3.3 ESTABLISHMENT OF INDIVIDUAL ACCOUNTS.

 3

80



--------------------------------------------------------------------------------



 



  (a)   INDIVIDUAL ACCOUNT. All amounts to be allocated to each Participant
pursuant to Section 3.1, shall be credited to the Participant’s Individual
Account as of the last day of the Plan Year for which such Fees are payable and
all amounts paid to the Participant or his designated beneficiary pursuant to
Article V shall be debited from his Individual Account as of the time actually
paid. Additionally, all amounts credited to each Participant under the Plan
prior to April 1, 1998, shall be credited, as of April 1, 1998, to such
Participants’ Individual Accounts under this restated Plan.     (b)   ALLOCATION
OF ADJUSTMENTS. Following the allocations made pursuant to the foregoing, the
Committee shall determine the Adjustments for each Plan Year, and on such other
dates as the Committee deems necessary or advisable, by adding together all
income received, and realized and unrealized gains and losses, and deducting
therefrom all taxes, charges or expenses (unless paid separately by a Company in
a Company’s discretion, outside the confines of this Plan) and any realized and
unrealized losses since the most recent allocation of Adjustments to
Participants’ Individual Accounts. The Adjustments shall be allocated as of the
allocation date specified herein to the Individual Accounts of Participants who
maintain a credit balance in their Individual Accounts as of such date as
provided in Section 4.1.

ARTICLE IV

--------------------------------------------------------------------------------

INVESTMENT OF CONTRIBUTIONS

--------------------------------------------------------------------------------

     4.1 INVESTMENTS. For periods ending prior to April 1, 1998, the Adjustment
to each Participant’s Individual Account equals the rate of interest equal to
the average of the rates paid on the last business day of each month during the
Plan Year for one (1) year notes issued by the U.S. Treasury. Effective for
periods beginning on and after April 1, 1998, the Adjustment to each
Participant’s Individual Account shall be determined as if the amounts credited
to such Individual Account were invested in hypothetical investments designated
by the Committee to be used to measure increases or decreases in the Individual
Account over time. No provision of the Plan shall impose or be deemed to impose
any obligation upon a Company, other than an unsecured contractual obligation to
make a cash payment to Participants and their beneficiaries in accordance with
the terms of the Plan. Benefits payable under the Plan shall be paid directly by
a Company from its general assets. A Company shall not be required to segregate
any funds or other assets for the payment of benefits under the Plan.

     4.2 UNSECURED CONTRACTUAL RIGHTS. The Plan at all times shall be unfunded
and shall constitute a mere promise by a Company to make benefit payments in the
future. Notwithstanding any other provision of this Plan, neither a Participant
nor his designated beneficiary shall have any preferred claim on, or any
beneficial ownership interest in, any assets of a Company prior to the time
benefits are paid as provided in Article V, including any Fees deferred by the
Participant. All rights created under this Plan shall be mere unsecured
contractual rights of the Participant against a Company.

 4

81



--------------------------------------------------------------------------------



 



ARTICLE V

--------------------------------------------------------------------------------

DISTRIBUTIONS

--------------------------------------------------------------------------------

     5.1 TIME OF PAYMENT OF BENEFITS. All amounts credited to a Participant’s
Individual Account, including any Adjustments credited in accordance with
Section 3.3, shall be or commence to be distributed to or for the benefit of a
Participant (or his designated beneficiary) on the date effectively elected by
the Participant in his Participation Agreement. A Participant may amend his
Participation Agreement as to the time of payment only pursuant to Section 5.4
or if the amended Participation Agreement provides for the deferral of the
distribution to a date later than the date previously elected.

     5.2 METHOD OF PAYMENT OF BENEFITS. The balance of a Participant’s
Individual Account shall be distributed in cash in a single lump sum payment or
in substantially equal annual installments over a period of not less than three
(3) nor more than twelve (12) years, or in a combination of those two methods,
as elected by a Participant in accordance with the provisions of Section 5.3.

     5.3 BENEFIT PAYMENT ELECTIONS.



  (a)   In order to be effective, a Participant’s election of the time and the
method in which his benefits shall be distributed (including benefits which
become payable as a result of the Participant’s death as set forth in
Section 5.5) must be made by delivering a Participation Agreement or an amended
Participation Agreement to the Committee not later than sixty (60) days prior to
the beginning of the Plan Year in which the Participant has elected to begin
receiving his benefits. If the Participant does not elect a time or method of
distribution under Section 5.2, or such election is not timely or properly made
under this Section 5.3, a Company shall pay the entire benefit at the time and
in the method effectively elected in the most recent Participation Agreement, or
if no such effective Participation Agreement exists, in the form of a single
lump sum within thirty (30) to sixty (60) days after the first to occur of the
following:



  (i)   Disability; or     (ii)   Attainment of age sixty-five (65);



  (b)   In the event a Participant properly elects and is eligible to receive
his Individual Account in the form of installments, the Participant must specify
in his written election the number of years over which the installments are to
be distributed.     (c)   In the event a Participant properly elects and is
eligible to receive his Individual Account in a combination of a lump sum and
installments, the Participant must specify in his written election the
percentage of the account which will be distributed in a single lump sum and the
percentage of the account which will be distributed in installments, including
the number of years over which such installments shall be distributed.

 5

82



--------------------------------------------------------------------------------



 



     5.4 NEW MANDATORY BENEFIT PAYMENT ELECTIONS. Notwithstanding any provision
in this Plan to the contrary, a Participation Agreement providing an effective
election as to the deferral amount and the time and method of payment of
benefits under the Plan shall be entered into by all existing Participants and
by all directors beginning participation effective April 1, 1998, prior to April
1, 1998, including all Participants who are no longer actively deferring Fees
under the Plan, and such election shall supersede all prior benefit payment
elections; provided, however, that if a Participant’s benefit under the Plan is
in pay status before April 1, 1998, pursuant to a prior election, then that
Participant may not effectively make a new election and must continue to receive
his benefit payments at the time and in the manner previously elected. If a
Participant does not make an effective election as required by this Section 5.4
or pursuant to Section 5.3(a), then his benefit shall be paid at the time and in
the manner provided in Section 5.3(a).

     5.5 DEATH OF A PARTICIPANT AND BENEFICIARY DESIGNATION.



  (a)   FORM AND TIME OF PAYMENT. In the event of a Participant’s death prior to
the time his benefits under the Plan commence to be distributed, the balance in
his Individual Account shall be paid to his designated beneficiary in the form
elected by the Participant in his most recently filed Participation Agreement.
Such distribution shall be made or commence to be made within 60 days of the
date of the Participant’s death. If the Participant has not made an election as
to the form in which his benefit under the Plan is to be distributed, or if his
election was not timely filed with the Committee or is not in proper form, such
benefit shall be paid to the Participant’s designated beneficiary, in a single
lump sum, within sixty (60) days of the date of the Participant’s death. If the
Participant dies after distribution of his benefits under the Plan has
commenced, his remaining benefit, if any, shall be distributed in the same
form(s) and at the same time(s) as such benefit was being distributed prior to
his death, or in a single lump sum, if effectively elected by the Participant in
his most recently filed Participation Agreement. Notwithstanding any provision
to the contrary, however, the Committee, in its sole discretion, may approve an
accelerated method and time of distribution to said beneficiary or
beneficiaries.     (b)   DESIGNATION OF BENEFICIARIES. The Participant may
designate a primary and contingent beneficiary or beneficiaries on forms
provided by the Committee, which for this purpose may include the Participation
Agreement. Such designation may be changed at any time for any reason by the
Participant. If the Participant fails to designate a beneficiary, or if such
designation shall for any reason be illegal or ineffective, or if the designated
beneficiary(ies) shall not survive the Participant, his benefits under the Plan
shall be paid to his estate.

 6

83



--------------------------------------------------------------------------------



 



ARTICLE VI

--------------------------------------------------------------------------------

PLAN ADMINISTRATION

--------------------------------------------------------------------------------

     6.1 ADMINISTRATION BY THE COMMITTEE. The Committee shall be responsible for
administering the Plan. Except as Horizon Bancorp shall otherwise expressly
determine, the Committee shall be charged with the full power and the
responsibility for administering the Plan in all its details.

     6.2 POWERS AND RESPONSIBILITIES OF THE COMMITTEE.



  (a)   The Committee shall have all powers necessary to administer the Plan,
including the power to construe and interpret the Plan documents; to decide all
questions relating to an individual’s eligibility to participate in the Plan; to
determine the amount, manner and timing of any distribution of benefits or
withdrawal under the Plan; to resolve any claim for benefits in accordance with
Section 6.4, and to appoint or employ advisors, including legal counsel, to
render advice with respect to any of the Committee’s responsibilities under the
Plan. Any construction, interpretation, or application of the Plan by the
Committee shall be final, conclusive and binding. All actions by the Committee
shall be taken pursuant to uniform standards applied to all persons similarly
situated.     (b)   RECORDS AND REPORTS. The Committee shall be responsible for
maintaining sufficient records to determine each Participant’s eligibility to
participate in the Plan, and the Fees of each Participant for purposes of
determining the amount of contributions that may be made by or on behalf of the
Participant under the Plan. (c) RULES AND DECISIONS. The Committee may adopt
such rules as it deems necessary, desirable, or appropriate in the
administration of the Plan. All rules and decisions of the Committee shall be
applied uniformly and consistently to all Participants in similar circumstances.
When making a determination or calculation, the Committee shall be entitled to
rely upon information furnished by a Participant or beneficiary, a Company or
the legal counsel of a Company.     (d)   APPLICATION AND FORMS FOR BENEFITS.
The Committee may require a Participant or beneficiary to complete and file with
it an application for a benefit, and to furnish all pertinent information
requested by it. The Committee may rely upon all such information so furnished
to it, including the Participant’s or beneficiary’s current mailing address.

 7

84



--------------------------------------------------------------------------------



 



     6.3 LIABILITIES. The Committee shall be indemnified and held harmless by
the Companies with respect to any actual or alleged breach of responsibilities
performed or to be performed hereunder.

     6.4 CLAIMS PROCEDURE.



  (a)   FILING A CLAIM. Any Participant or beneficiary under the Plan may file a
written claim for a Plan benefit with the Committee or with a person named by
the Committee to receive claims under the Plan.     (b)   NOTICE OF DENIAL OF
CLAIM. In the event of a denial or limitation of any benefit or payment due to
or requested by any Participant or beneficiary under the Plan (“claimant”), the
claimant shall be given a written notification containing specific reasons for
the denial or limitation of his benefit. The written notification shall contain
specific reference to the pertinent Plan provisions on which the denial or
limitation of his benefit is based. In addition, it shall contain a description
of any other material or information necessary for the claimant to perfect a
claim, and an explanation of why such material or information is necessary. The
notification shall further provide appropriate information as to the steps to be
taken if the claimant wishes to submit his claim for review. This written
notification shall be given to a claimant within 90 days after receipt of his
claim by the Committee unless special circumstances require an extension of time
for processing the claim. If such an extension of time for processing is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of said 90-day period, and such notice shall indicate
the special circumstances which make the postponement appropriate.     (c)  
RIGHT OF REVIEW. In the event of a denial or limitation of his benefit, the
claimant or his duly authorized representative shall be permitted to review
pertinent documents and to submit to the Committee issues and comments in
writing. In addition, the claimant or his duly authorized representative may
make a written request for a full and fair review of his claim and its denial by
the Committee; provided, however, that such written request must be received by
the Committee (or its delegate to receive such requests) within 60 days after
receipt by the claimant of written notification of the denial or limitation of
the claim. The 60-day requirement may be waived by the Committee in appropriate
cases.     (d)   DECISION ON REVIEW. A decision shall be rendered by the
Committee within 60 days after the receipt of the request for review, provided
that where special circumstances require an extension of time for processing the
decision, it may be postponed on written notice to the claimant (prior to the
expiration of the initial 60-day period) for an additional 60 days after the
receipt of such request for review. Any decision by the Committee shall be
furnished to the claimant in writing and shall set forth the specific reasons
for the decision and the specific Plan provisions on which the decision is
based.     (e)   COURT ACTION. No Participant or beneficiary shall have the
right to seek judicial review of a denial of benefits, or to bring any action in
any court to enforce a claim for benefits prior to filing a claim for benefits
or exhausting his rights to review under this Section 6.4.

 8

85



--------------------------------------------------------------------------------



 



     6.5 INCOME AND EMPLOYMENT TAX WITHHOLDING. The Companies shall be
responsible for withholding, and the Participant shall agree to such
withholdings in his Participation Agreement, from the Participant“s Fees or from
the distribution of his benefit under the Plan of all applicable federal, state,
city and local taxes.

ARTICLE VII

AMENDMENT AND TERMINATION

--------------------------------------------------------------------------------

     The Board may amend, suspend or terminate, in whole or in part, the Plan
without the consent of the Committee, the Participant, beneficiary or other
person, except that no amendment, suspension or termination shall retroactively
impair or otherwise adversely affect (without consent) the rights of a
Participant, beneficiary or other person entitled to benefits under the Plan
which have accrued prior to the date of such action, as determined by the
Committee in its sole discretion. It is noted, however, that the Participant’s
benefits under the Plan constitute mere unsecured claims on the general assets
of a Company. In addition, the Plan will terminate with respect to an individual
Company by resolution of the Company’s Board of Directors, provided that 30 days
advance written notice is given to the Committee and Horizon Bancorp.

 9

86



--------------------------------------------------------------------------------



 



ARTICLE VIII

PARTICIPATION BY AFFILIATES

--------------------------------------------------------------------------------

     SECTION 8.1. AFFILIATE PARTICIPATION. Any Affiliate may adopt the Plan and
become a participating Company under the Plan by filing with the Committee:



  (a)   a certified copy of a resolution of its Board of Directors to that
effect; and     (b)   a written document signed by an authorized officer of
Horizon Bancorp which indicates the consent of Horizon Bancorp to that action.

     Notwithstanding any provision herein to the contrary, Horizon Bank shall
automatically be a participating Company as of the effective date of the
restatement of this Plan, April 1, 1998.

     SECTION 8.2. HORIZON BANCORP ACTION BINDING ON OTHER EMPLOYERS. As long as
Horizon Bancorp is a Company under the Plan, it is empowered to act for any
other Company in all matters relating to the Plan or the Committee.

ARTICLE IX

GENERAL PROVISIONS

--------------------------------------------------------------------------------

     9.1 GOVERNING LAW. The Plan shall be construed, regulated and administered
according to the laws of the State of Indiana, except in those areas preempted
by the laws of the United States of America in which case such laws will
control.

     9.2 HEADINGS AND GENDER. The headings and subheadings in the Plan have been
inserted for convenience of reference only and shall not affect the construction
of the provisions hereof. In any necessary construction the masculine shall
include the feminine and the singular the plural, and vice versa.

     9.3 PARTICIPANT’S RIGHTS; ACQUITTANCE. No Participant shall acquire any
right to be retained in an Employer’s employ by virtue of the Plan, nor, upon
his dismissal, or upon his voluntary termination of employment, shall he have
any right or interest in or to any Plan assets other than as specifically
provided herein.

     9.4 SPENDTHRIFT CLAUSE. No benefit or interest available hereunder will be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of the Participant
or the Participant’s designated beneficiary, either voluntarily or
involuntarily.

 10

87



--------------------------------------------------------------------------------



 



     9.5 COUNTERPARTS. This Plan may be executed in any number of counterparts,
each of which shall constitute but one and the same instrument and may be
sufficiently evidenced by any one counterpart.

     9.6 NO ENLARGEMENT OF EMPLOYMENT RIGHTS. Nothing contained in the Plan
shall be construed as a contract of employment between a Company and any person,
nor shall the Plan be deemed to give any person the right to be retained in the
employ or as a Director of a Company or limit the right of a Company to employ
or discharge any person with or without cause.

     9.7 LIMITATIONS ON LIABILITY. Notwithstanding any of the preceding
provisions of the Plan, none of the Companies, the Committee and each individual
acting as an employee or agent of any of them shall be liable to any
Participant, Director or beneficiary for any claim, loss, liability or expense
incurred in connection with the Plan, except when the same shall have been
judicially determined to be due to the gross negligence or willful misconduct of
such person.

     9.8 INCAPACITY OF PARTICIPANT OR BENEFICIARY. If any person entitled to
receive a distribution under the Plan is physically or mentally incapable of
personally receiving and giving a valid receipt for any payment due (unless
prior claim therefor shall have been made by a duly qualified guardian or other
legal representative), then, unless and until claim therefor shall have been
made by a duly appointed guardian or other legal representative of such person,
the Committee may provide for such payment or any part thereof to be made to any
other person or institution then contributing toward or providing for the care
and maintenance of such person. Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of the
Companies and the Plan.

     9.9 CORPORATE SUCCESSORS. The Plan shall not be automatically terminated by
a transfer or sale of assets of Horizon Bancorp or by the merger or
consolidation of Horizon Bancorp into or with any other corporation or other
entity (“Transaction”), but the Plan shall be continued after the Transaction
only if and to the extent that the transferee, purchaser or successor entity
agrees to continue the Plan.

     9.10 EVIDENCE. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
thereon considers pertinent and reliable, and signed, made or presented by the
proper party or parties.

     9.11 ACTION BY A COMPANY. Any action required of or permitted by a Company
under the Plan shall be by resolution of its Board of Directors or, for Horizon
Bancorp, by resolution of the Board or the Committee or by a person or persons
authorized by resolution of the Board or the Committee.

     9.12 SEVERABILITY. In the event any provisions of the Plan shall be held to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the

 11

88



--------------------------------------------------------------------------------



 



Plan, and the Plan shall be construed and endorsed as if such illegal or invalid
provisions had never been contained in the Plan.

SIGNATURES

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Horizon Bancorp, by its officers thereunder duly
authorized, have caused this Horizon Bancorp Directors Deferred Compensation
Plan to be executed this ___day of                     , 1997, effective
April 1, 1998.

                  HORIZON BANCORP              

  By:        

           

  Title:        

          ATTEST:

           

         
By:
       

       
Title:
       

       

SS-144873-2

12

89